DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In re pages 7-8, applicant argues that the terms “packer,” “generator,” “receiver,” “un-packer,” “regenerator,” “selector,” and “merger” are terms that do not invoke an interpretation under 35 U.S.C. 112(f) because the terms connote sufficient structure to one of ordinary skill in the art. 
In response, the Examiner respectfully disagrees. As noted in MPEP 2181(I)(C): 
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009).
It is the view of the Examiner that the terms identified above have not been sufficiently described in the specification, do not denote nouns with specific structure in subject matter specific dictionaries, and are not art-recognized structure to performed the claimed function. Instead, the terms above refer to broad classes of devices and are thus generic terms. 
Applicant’s additional arguments, filed June 2, 2022, have been noted; however, these arguments are moot in view of the new grounds of rejection discussed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a packer... configured to pack a video” (claim 4);
“a generator... configured to generate signaling information...” (claim 4);
“a receiver configured to receive a video...” (claim 11);
“an un-packer... configured to un-pack the video” (claim 11);
“a regenerator configured to regenerate... a picture view...” (claim 12);
“a selector... configured to select a picture for a viewing position...” (claim 12); and
“a merger configured to merge a full picture...” (claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 2021/0250600, referred to herein as “Kuma”) in view of Lecroart (US 2014/011611, already of record, referred to herein as “Lecroart”).

	Regarding claim 1, Kuma discloses: A method for transmitting a video (Kuma: Fig. 14), the method comprising: 
packing a video (Kuma: Fig. 14, paragraph [0187], disclosing packing of a video frame as part of a 3D video encoding process); 
generating signaling information for the video (Kuma: Fig. 14, paragraphs [0184], [0186] and [0188], disclosing encoding of various signaling information including position, geometry, and auxiliary information); and 
encoding the video and the signaling information (Kuma: Fig. 14, paragraph [0189], disclosing encoding of the video content and related information), 
wherein the signaling information an index of a reference view for a source view for the video (Kuma: paragraph [0149], disclosing signaling of a projection direction index; paragraph [0107], disclosing signaling of a default view direction),
[…] 
wherein the signaling information further includes position information of a patch for a view (Kuma: paragraphs [0064] and [0068] through [0071], disclosing encoding of position information associated with a patch according to a view direction), and
wherein the signaling information further includes an identifier of the view related to the patch (Kuma: paragraphs [0081] and [0082], disclosing use of an identifier that corresponds to the patch and associated position information).
Kuma does not explicitly disclose: wherein the signaling information further includes quality information for the video.
However, Lecroart discloses: wherein the signaling information further includes quality information for the video (Lecroart: Fig. 4, paragraphs [0034] through [0040], disclosing adapting of encoding parameters to an expected quality for the multi-view video and transmission of those parameters).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the quality information of Lecroart in the method for transmitting a video of Kuma.
One would have been motivated to modify Kuma in this manner in order to better adapt encoded video to network capacities (Lecroart: paragraphs [0035] and [0036]).

Regarding claim 2, Kuma and Lecroart disclose: The method of claim 1, wherein the packing of the video includes multi-view packing pictures of the video into a packed picture (Kuma: paragraphs [0069] and [0070], disclosing packing of patches associated with position information; paragraph [0064], disclosing that the position information is associated with various views) and each view for the picture includes different types of texture and a depth map (Kuma: paragraph [0055], disclosing coding of geometry—e.g., depth—and texture information for patches), and wherein a residual of texture and depth map are generated for a subsidiary view based on redundancy between each view (Kuma: paragraph [0253], disclosing coding of difference information; Lecroart: paragraph [0008], disclosing removing of redundancy between video produced at different video sources).
The motivation for combining Kuma and Lecroart has been discussed in connection with claim 1, above.

Regarding claim 3, Kuma and Lecroart disclose: The method of claim 1, wherein the signaling information further includes information for inter-view redundancy removal and the multi-view packing (Lecroart: paragraphs [0035] through [0041], disclosing inter-view redundancy removal; Kuma: paragraphs [0069] and [0070], disclosing packing of patches associated with position information; paragraph [0064], disclosing that the position information is associated with various views), and wherein the signaling information further includes depth information representing a range of depth for the view (Kuma: Fig. 2, paragraph [0055], disclosing including of position information that represents depth associated with a view).
The motivation for combining Kuma and Lecroart has been discussed in connection with claim 1, above.

Regarding claim 4, the claim recites analogous limitations to claim 1, above, and 1s therefore rejected on the same premise.

Regarding claim 5, the claim recites analogous limitations to claim 2, above, and 1s therefore rejected on the same premise.

Regarding claim 6, the claim recites analogous limitations to claim 3, above, and ts therefore rejected on the same premise.

Regarding claim 7, Kuma and Lecroart disclose: A method for receiving video (Kuma: Fig. 17), the method comprising:
receiving a video and signaling information for the video (Kuma: Fig. 17, paragraphs [0212] and [0213], disclosing receipt of coded bitstream—e.g., including video and signaling information);
decoding the video and the signaling information (Kuma: Fig. 17, paragraphs [0214] through [0218], disclosing decoding of video frames and associated signaling information such as auxiliary patch information, metadata, and geometry frames); and
unpacking the video (Kuma: Fig. 17, paragraph [0219], disclosing unpacking of the video frames);
	wherein the signaling information an index of a reference view for a source view for the video (Kuma: paragraph [0149], disclosing signaling of a projection direction index; paragraph [0107], disclosing signaling of a default view direction), 
wherein the signaling information further includes quality information for the video (Lecroart: Fig. 4, paragraphs [0034] through [0040], disclosing adapting of encoding parameters to an expected quality for the multiview video and transmission of those parameters),
wherein the signaling information further includes position information of a patch for a view (Kuma: paragraphs [0064] and [0068] through [0071], disclosing encoding of position information associated with a patch according to a view direction), and
wherein the signaling information further includes an identifier of the view related to the patch (Kuma: paragraphs [0081] and [0082], disclosing use of an identifier that corresponds to the patch and associated position information).
The motivation for combining Kuma and Lecroart has been discussed in connection with claim 1, above.

Regarding claim 11, the claim recites analogous limitations to claim 7, above, and 1s therefore rejected on the same premise.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma in view of Lecroart as applied to claim 7 above, and further in view of Schwarz et al. (WO 2019/185985, already of record, referred to herein as “Schwarz”’).

Regarding claim 8, Kuma and Lecroart disclose: The method of claim 7, further comprising:
regenerating, from a picture of the video, a picture view for multiple viewing positions (Kuma: paragraph [0229], disclosing regeneration of a video picture according to a particular view direction for multiple viewing positions), where the view regeneration includes: selecting a picture for a viewing position and a viewport based on the signaling information (Kuma: paragraph [0064], disclosing decoding of video information according to a view direction)...
Kuma and Lecroart do not explicitly disclose: patch filing the picture based on the signaling information, performing a first disparity compensation of the picture based on the signaling information, performing a second disparity compensation of the picture based on the signaling information, merging a full picture based on the patch filled picture and the disparity compensated picture, reducing blocking information, and rendering a picture of a viewport.
However, Schwarz discloses: patch filling the picture based on the signaling information (Schwarz: Fig. 9b, paragraphs [0227] and [0228], disclosing decompression of patch information and use of the patch information to reconstruct a geometry image), performing a first disparity compensation of the picture based on the signaling information, performing a second disparity compensation of the picture based on the signaling information (Schwarz: paragraph [0086], disclosing creation of images with associated disparity; paragraph [0077], disclosing formation of geometry information associated with the disparity of camera view positions), merging a full picture based on the patch filled picture and the disparity compensated picture (Schwarz: Fig. 9b, paragraph [0227], disclosing merge reconstruction based on combining the texture information and the patch-filled geometry image), reducing blocking information (Schwarz: paragraph [0239], disclosing use of a deblocking filter; paragraph [0227], disclosing use of smoothing element to smooth a reconstructed geometry image), and rendering a picture of a viewport (Schwarz: Fig. 1, paragraph [0072], disclosing display of rendered video).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the image reconstruction method of Schwarz in the method of Kuma and Lecroart.
One would have been motivated to modify Kuma and Lecroart in this manner in order to improve the spatial and temporal coding performance of video associated with volumetric or multiview content (Schwarz: paragraphs [0002] through [0011]).

Regarding claim 9, Kuma, Lecroart, and Schwarz disclose: The method of claim 8, wherein regions for a target view and a view point in the picture are selected and a picture for a texture, residual and depth map are generated (Kuma: paragraph [0055], disclosing coding of texture and geometry—e.g., depth; paragraph [0064], disclosing selection of a view direction), and wherein the signaling information further includes depth information representing a range of depth for the view (Kuma: Fig. 2, paragraph [0055], disclosing including of position information that represents depth associated with a view).

Regarding claim 10, Hannuksela, Lecroart, Kuma and Schwarz disclose: The method of claim 8, wherein a target region is represented by the signaling information in the patch filing, wherein a reference picture and a viewing position for the reference picture is represented by the signaling information in the first disparity compensation, and wherein a target region is represented by the signaling information in the second disparity compensation (Kuma: paragraph [0082], disclosing coding of patch information; Schwarz: paragraph [0086], disclosing creation of images with associated disparity; paragraph [0077], disclosing formation of geometry information associated with the disparity of camera view positions).
The motivation for combining Kuma, Lecroart, and Schwarz has been discussed in connection with claim 8, above.

Regarding claim 12, the claim recites analogous limitations to claim 8, above, and 1s therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 9, above, and 1s therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 10, above, and 1s therefore rejected on the same premise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484